               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

MARTHA WILBORN                                                       PLAINTIFF

v.                                               CAUSE NO. 1:18cv371-LG-RHW

EQUIFAX, INC. and EQUIFAX
INFORMATION SERVICES, LLC                                         DEFENDANTS

                     FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Memorandum Opinion and Order entered

herewith dismissing with prejudice Plaintiff Martha Wilborn’s claims against

Defendants Equifax, Inc. and Equifax Information Services, LLC,

      IT IS ORDERED AND ADJUDGED that judgment is rendered in favor of

the defendants. Plaintiff’s claims are DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 8th day of February, 2019.


                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
